EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACTOF 2002 In connection with the Quarterly Report of Alliance Petroleum Corporation. (the “Company”) on Form10-Q for the period ending March 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Khurram Ijaz, Chief Executive Officer and Chief Financial Officer,certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and The informationcontained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Khurram Ijaz By: Khurram Ijaz Chief Executive Officer and Chief Financial Officer Dated: June 18, 2012 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
